—Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered September 27, 1996, convicting defendant, upon his plea of guilty, of two counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Defendant’s challenge to the voluntariness of his plea is unpreserved because he never moved to withdraw his guilty plea or to vacate his conviction, and we decline to review it in the interest of justice. Were we to review this claim, we would find from our review of the plea allocution minutes that defendant’s plea was knowingly and voluntarily entered. Although the court released defendant from custody between the plea and sentence to enable him to obtain medical treatment, defendant never indicated that his plea was motivated by a desire to obtain such treatment (see, People v Greeman, 194 AD2d 397, lv denied 82 NY2d 719). We find nothing in the record that would have obligated the sentencing court to conduct an inquiry, sua sponte, into defendant’s motivation in pleading guilty (see, People v Boone, 201 AD2d 356, lv denied 83 NY2d 849). Concur — Ellerin, P. J., Mazzarelli, Rubin, Andrias and Buckley, JJ.